Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a 371 of PCT/US2014/063738.
The amendment filed on December 21, 2020 has been entered.
	Claims 15 and 17-41 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 21, 2020, September 18, 2020, and August 7, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.   

Response to Arguments
 	Applicant’s amendment and arguments filed on December 21, 2020 have been fully considered and are deemed to be persuasive to overcome some of the objections/rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.   

Drawings
withdrawn.

Claim Rejections - 35 USC § 112

In view of the amendment of claim 36, correcting its dependency to claim 15, the rejection of claim 36 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention has been withdrawn.

In view of the filing of the Sequence Listing comprising of SEQ ID NO:1 and 2, the rejection of claims 30-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention has been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 15, 17-23, 25-29, and 33-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smolke (US 2008/0176754 - form PTO-1449), Stephanopoulos (US 2007/0065910 – cited previously on form PTO-892), Templeton (US 2008/0102499 – form PTO-1449), and UniProtKB (cited previously on form PTO-892).
Smolke discloses a method of producing benzylisoquinoline alkaloid (BIA) products and precursor and intermediates thereof in an engineered non-plant cell comprising of one, two or more heterologous coding sequences encoding enzymes involved in the metabolic pathway of BIA, or its precursors or intermediates from a starting material (abstract and [0011]).  Regarding claim 15, Smolke discloses a method of producing BIA or its precursors, such as dopamine and norcoclaurine, by culturing an engineered non-plant cell overexpressing coding sequences encoding enzymes of a 

    PNG
    media_image1.png
    38
    421
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    61
    516
    media_image2.png
    Greyscale
 

    PNG
    media_image3.png
    139
    693
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    156
    727
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    204
    787
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    190
    755
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    387
    786
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    181
    821
    media_image8.png
    Greyscale

Regarding claims 15, 17-18, 37, and 39, the above the combinatorial pathway B + D +E + F + I or J or K produces BIAs via 4-hydroxyphenylacetaldehyde (4-HPA), dopamine, norcoclaurine, and reticuline.  Regarding claim 15, Smolke discloses a “second” coding sequence encoding a “second” enzyme, such as endogenous ARO9 (Figure 16D and Table II) and/or endogenous ARO10 (Figure 16D and Table II). In E. coli or S. cerevisiae cells as the engineered non-plant cell and culturing said cells under in vivo or in vitro conditions ([0029]-[0031]).  Regarding claims 22-23 and 25-26, Smolke discloses an engineered non-plant cell comprising an inactivating mutation of a gene native to the engineered non-plant cell that increases production of the BIA or its precursors, such as such as ADH2, ADH3, ADH4, ADH6, ADH6, or ADH7 (Table 1, [0029]-[0030], and [0038]).     Regarding claims 33-35, Smolke discloses using GAPDH promoters as a transcriptional modulation modification ([0049]).   Regarding claim 38, Smolke discloses a method of production of norlaudanosoline from norcoclaurine (produced from pathway 16I) in an engineered non-plant cell overexpressing coding sequences encoding a combination of BIA pathways, such as the combinatorial pathway B + D +E + F + I or J or K.

    PNG
    media_image9.png
    361
    847
    media_image9.png
    Greyscale


The difference between the method of Smolke and the instant claims is that Smolke does not disclose coding sequence modifications of genes encoding enzymes listed in the recited “first” enzymes and “third” enzymes of claim 15.
Templeton discloses a method of enhancing tyrosine production in engineered non-plant cells (abstract).  Templeton also discloses that tyrosine is an attractive chemical for production in microprograms due to it being a precursor to L-DOPA, which is a precursor for BIAs ([0002]).  Templeton discloses the enzymatic pathway of glucose to tyrosine (Figure 1), which corresponds to the enzymatic pathway of glucose to tyrosine of Figure 1 of the instant application, wherein tyrosine is produced via conversion of 4-hydroxyphenylpyruvate (4-HPP) to tyrosine.  Regarding claims 15, 19, 27-29, 33-34, and 41, Templeton discloses a method of enhancing production of tyrosine, a BIA precursor, in an engineered E. coli cell comprising a “first” coding sequence encoding a “first” enzyme, DAHP synthase (ARO4 or aroGHF) ([0082]), and a “third” coding sequence encoding a “third” enzyme, prephenate dehydrogenase (TYR1 or TyrA) (([0195]-[0196]), wherein the coding sequences comprises a transcriptional modulation via a promoter ([0053] and [0157]) and feedback inhibition alleviating mutation that is native or non-native to the engineered plant cell.  Templeton discloses 
Regarding claim 40, S. cerevisiae ARO1, ARO2, ARO7 and TYR1 genes were known in the art, see UniProtKB (cited previously on form PTO-892).
Therefore, combining the teachings of Smolke, Templeton, and UniProtKB, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to increase production of tyrosine, a BIA precursor, in the cell of Smolke by expressing one or more of the coding sequences disclosed by Templeton.  One of ordinary skill in the art would have been motivated to do so in order S. cerevisiae or E. coli.  The rationale to support a conclusion that the claims would have been obvious is that a particular known technique (method of enhancing production of tyrosine in an engineered non-plant cell comprising heterologous/modified coding sequences encoding enzymes of the tyrosine biosynthetic pathway) was recognized as part of the ordinary capabilities of one skilled in the art. Therefore, one of ordinary skill in the art would have been capable of applying this known technique to a known device (cell producing BIA precursors and BIAs from tyrosine) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.  
prima facie obvious.
In response to the previous Office Action, Applicant has traversed the above rejection. Applicant should note that the rejection has been amended in light of the amendment of the claims.   
Applicant argues that since claim 15 has been amended to recite, “wherein tyrosine that is produced within the cell is produced via conversion of 4-hydroxyphenylpyruvate (4-HPP) to tyrosine.”, the claims are patentable over the cited prior art references, alone or in combination.  This is not found persuasive.  Microorganisms naturally produce tyrosine via 4-HPP, but at low levels, see paragraph [0003] of Templeton.  Templeton discloses a method of enhancing tyrosine production in engineered non-plant cells (abstract).  Templeton discloses the enzymatic pathway of glucose to tyrosine (Figure 1), wherein tyrosine is produced via conversion of 4-hydroxyphenylpyruvate (4-HPP) to tyrosine.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to increase production of tyrosine in the cell of Smolke by expressing one or more of the coding sequences disclosed by Templeton.   One of ordinary skill in the art would have been motivated to do so in order to increase the carbon flux towards tyrosine and thereby increase the carbon flux towards towards norcoclaurine, reticuline, and other benzylisoquinoline alkaloid products.  
Applicant argues that amended claim 15, which provides for at least a portion of tyrosine to be produced from 4-HPP, distinguishes this claim from ‘754 Smolke, which provides for production of 4-HPP from tyrosine.  This not found persuasive.  The claims In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The above rejection is based on the combined teachings of Smolke, Templeton, and UniProtKB.  As discussed above, microorganisms naturally produce tyrosine via 4-HPP, but at low levels, see paragraph [0003] of Templeton.  Templeton discloses a method of enhancing tyrosine production in engineered non-plant cells (abstract).  Templeton discloses the enzymatic pathway of glucose to tyrosine (Figure 1), wherein tyrosine is produced via conversion of 4-hydroxyphenylpyruvate (4-HPP) to tyrosine.  Therefore, one of ordinary skill in the art would have been motivated to enhance tyrosine production in the cell of Smolke by expressing one or more of the coding sequences disclosed by Templeton to increase the carbon flux towards tyrosine and thereby increase the carbon flux towards norcoclaurine, reticuline, and other benzylisoquinoline alkaloid products.  
Applicant argues that it would not be reasonable to combine ‘754 Smolke with a further prior art reference so as to remedy this lacking (portion of tyrosine to be produced from 4-HPP), as a further prior art reference that remedies this lacking would have opposing flux (e.g., tyrosine to 4-HPP rather than 4-HPP to tyrosine). This is not found persuasive. Smolke discloses a method of producing BIA or its precursors, such as dopamine and norcoclaurine, by culturing an engineered non-plant cell overexpressing coding sequences encoding enzymes of a combination of BIA  → 4-HPA, wherein L-dopamine and 4-HPA are converted to norcoclaurine and also reticuline and other BIAs downstream in the combinatory pathway.   The precursor to both of pathway B and pathway D is tyrosine.   Although microorganisms naturally produce tyrosine via 4-HPP, tyrosine is produced in low levels, see paragraph [0003] of Templeton.  Templeton discloses a method of enhancing tyrosine production in engineered non-plant cells (abstract).  Templeton discloses the enzymatic pathway of glucose to tyrosine (Figure 1), wherein tyrosine is produced via conversion of 4-HPP to tyrosine.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to increase production of tyrosine in the cell of Smolke by expressing one or more of the coding sequences disclosed by Templeton.   One of ordinary skill in the art would have been motivated to do so in order to increase the carbon flux towards tyrosine and thereby increase the carbon flux towards L-DOPA → L-dopamine and 4-HPP → 4-HPA and ultimately towards norcoclaurine, reticuline, and other benzylisoquinoline alkaloid products.  
Hence the rejection is maintained.

Claims 15, 17-23, 25-29, and 33-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smolke (US 2008/0176754 - form PTO-1449) and Stephanopoulos (US 2007/0065910 – cited previously on form PTO-892).


    PNG
    media_image1.png
    38
    421
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    61
    516
    media_image2.png
    Greyscale
 

    PNG
    media_image3.png
    139
    693
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    156
    727
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    204
    787
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    190
    755
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    387
    786
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    181
    821
    media_image8.png
    Greyscale

E. coli or S. cerevisiae cells as the engineered non-plant cell and culturing said cells under in vivo or in vitro conditions ([0029]-[0031]).  Regarding claims 22-23 and 25-26, Smolke discloses an engineered non-plant cell comprising an inactivating mutation of a gene native to the engineered non-plant cell that increases production of the BIA or its precursors, such as such as ADH2, ADH3, ADH4, ADH6, ADH6, or ADH7 (Table 1, [0029]-[0030], and [0038]).     Regarding claims 33-35, Smolke discloses using GAPDH promoters as a transcriptional modulation modification ([0049]).   Regarding claim 38, Smolke discloses a method of production of norlaudanosoline from norcoclaurine (produced from pathway 16I) in an engineered non-plant cell overexpressing coding sequences encoding a combination of BIA pathways, such as the combinatorial pathway B + D +E + F + I or J or K.

    PNG
    media_image9.png
    361
    847
    media_image9.png
    Greyscale

 Smolke discloses that benzylisoquinoline alkaloid products are utilized as medicinal compounds and would be advantageous to eliminate the rigorous extraction and purification procedures required to isolate these compounds from poppy plants ([0007]). Smolke discloses using a starting material that is produced by the cell itself, such as tyrosine, or the starting material may be added to the cell from an outside source ([0046]).
The difference between the method of Smolke and the instant claims is that Smolke does not disclose coding sequence modifications of genes encoding enzymes listed in the recited “first” enzymes and “third” enzymes of claim 15.
Stephanopoulos discloses a method of enhancing the production of tyrosine in an engineered cell (abstract). Stephanopoulos discloses that tyrosine is the direct precursor to several important compounds, such as L-DOPA and dopamine, a precursor for BIAs ([0004]). Stephanopoulos discloses that tyrosine is produced via conversion of 4-hydroxyphenylpyruvate (4-HPP) to tyrosine [0007]-[0008]).   Regarding claims 15, 27-29, and 33-34, Stephanopoulos discloses a method of enhancing tyrosine production in genetically engineered non-plant cells comprising a “first” coding sequence encoding a “first” enzyme, mutant chorismate mutase (ARO7), and “third” coding sequence encoding a “third” enzyme, mutant prephenate dehydrogenase (TYR1), wherein said E. coli or S. cerevisiae cells ([0062]-[0067]).      
Therefore, combining the teachings of Smolke and Stephanopoulos, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to increase production of tyrosine in the cell of Smolke by expressing one or more of the coding sequences disclosed by Stephanopoulos or Stephanopoulos.  One of ordinary skill in the art would have been motivated to do so in order to increase the carbon flux towards tyrosine and thereby increase the carbon flux towards L-DOPA and dopamine, norcoclaurine, norlaudanosoline, and reticuline and also produce benzylisoquinoline alkaloid products from said precursors recombinantly instead of extraction from poppy plants. One of ordinary skill in the art would have been S. cerevisiae or E. coli.  The rationale to support a conclusion that the claims would have been obvious is that a particular known technique (method of enhancing production of tyrosine in an engineered non-plant cell comprising heterologous/modified coding sequences encoding enzymes of the tyrosine biosynthetic pathway) was recognized as part of the ordinary capabilities of one skilled in the art. Therefore, one of ordinary skill in the art would have been capable of applying this known technique to a known device (cell producing BIA precursors and BIAs from tyrosine) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.  
Therefore, the above references render claims 15, 17-23, 25-29, and 33-41 prima facie obvious.

Applicant argues that since claim 15 has been amended so as to recite, “wherein tyrosine that is produced within the cell is produced via conversion of 4-hydroxyphenylpyruvate (4-HPP) to tyrosine.”, the claims are patentable over the cited prior art references, alone or in combination.  This is not found persuasive. Microorganisms naturally produce tyrosine via 4-HPP, see paragraph [0006] of Stephanopoulos.  Stephanopoulos discloses a method of enhancing the production of tyrosine in an engineered cell (abstract). Stephanopoulos discloses that tyrosine is produced via conversion of 4-hydroxyphenylpyruvate (4-HPP) to tyrosine [0007]-[0008]).   
Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to increase production of tyrosine in the cell of Smolke by expressing one or more of the coding sequences disclosed by Stephanopoulos.   One of ordinary skill in the art would have been motivated to do so in order to increase the carbon flux towards tyrosine and thereby increase the carbon flux towards norcoclaurine, reticuline, and other benzylisoquinoline alkaloid products.   
Hence the rejection is maintained.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smolke (US 2008/0176754 - form PTO-1449), Templeton (US 2008/0102499 – form PTO-1449), and UniProtKB (cited previously on form PTO-892) as applied to claims 15, 17-23, 25-29, and 33-41 above, and further in view of Curran (Metabolic engineering of .  
The combining the teachings of Smolke, Templeton, and UniProtKB disclose a method of producing BIA precursors by culturing an engineered non-plant cell but does not disclose inactivating ZWF1.  
However, Templeton discloses that the aromatic amino acid pathway, which includes tyrosine, receives carbon ultimately from glucose and synthesis proceeds with the condensation of E4P and PEP to from DAHP, catalyzed by DAHP synthase ([0107]).
Curran discloses inactivating ZWF1 in S. cerevisiae to increase the flux of precursors (E4P and PEP) into the aromatic amino acid pathway/shikimate pathway, increasing production of a compound stemming from an intermediate of the aromatic amino acid pathway/shikimate (abstract, Figure 1 and pages 63-64).  Curran discloses that over-expression of TKL1 and deletion of ZWF1 forces entry into a modified pentose phosphate pathway and increased production by two fold of a compound stemming from an intermediate of the aromatic amino acid pathway/shikimate pathway (abstract, page 56, Figure 1, and page 63).
Therefore, combining the teachings of Smolke, Templeton, UniProtKB, and Curran, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to delete ZWF1 and over-express TKL1 in addition to expressing one or more of the coding sequences disclosed by Templeton in the cell of Smolke to increase flux of necessary precursors into the aromatic amino acid pathway/shikimate. One having ordinary skill in the art would have been motivated to do 
Therefore, the above references render claims 15, 17-29, and 33-41 prima facie obvious.
In response to the previous Office Action, Applicant has traversed the above rejection. Applicant should note that the rejection has been amended in light of the amendment of the claims.  
Applicant argues that since claim 24 depends from claim 15 and claim 15 has been amended so as to recite, “wherein tyrosine that is produced within the cell is produced via conversion of 4-hydroxyphenylpyruvate (4-HPP) to tyrosine.”, the claims 
Hence the rejection is maintained.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smolke (US 2008/0176754 - form PTO-1449) and Stephanopoulos (US 2007/0065910 – cited previously on form PTO-892) as applied to claims 15, 17-23, 25-29, and 33-41 above, and further in view of Curran (Metabolic engineering of muconic acid production in Saccharomyces cerevisiae.  Metabolic Engineering. Volume 15, January 2013, Pages 55-66 – form PTO-1449).  
The combining the teachings of Smolke and Stephanopoulos disclose a method of producing BIA precursors by culturing an engineered non-plant cell but does not disclose inactivating ZWF1

Curran discloses inactivating ZWF1 in S. cerevisiae to increase the flux of precursors (E4P and PEP) into the aromatic amino acid pathway/shikimate pathway, increasing production of a compound stemming from an intermediate of the aromatic amino acid pathway/shikimate (abstract, Figure 1 and pages 63-64).  Curran discloses that over-expression of TKL1 and deletion of ZWF1 forces entry into a modified pentose phosphate pathway and increased production by two fold of a compound stemming from an intermediate of the aromatic amino acid pathway/shikimate pathway (abstract, page 56, Figure 1, and page 63).
Therefore, combining the teachings of Smolke, Stephanopoulos, and Curran, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to delete ZWF1 and over-express TKL1 in addition to expressing one or more of the coding sequences disclosed by Stephanopoulos in the cell of Smolke to increase flux of necessary precursors into the aromatic amino acid pathway/shikimate. One having ordinary skill in the art would have been motivated to do so to increase production of tyrosine and thereby BIA precursors and BIA. One of ordinary skill in the art would have had a reasonable expectation of success because Curran discloses a method of increasing a compound stemming from the aromatic amino acid pathway/shikimate pathway by deletion of ZWF1 and expression of TKL1.   The rationale to support a conclusion that the claims would have been obvious is that a particular known technique (a method of increasing flux of necessary precursors into the 
Therefore, the above references render claims 15, 17-29, and 33-41 prima facie obvious.
In response to the previous Office Action, Applicant has traversed the above rejection.  Applicant should note that the rejection has been amended in light of the amendment of the claims.  
Applicant argues that since claim 24 depends from claim 15 and claim 15 has been amended so as to recite, “wherein tyrosine that is produced within the cell is produced via conversion of 4-hydroxyphenylpyruvate (4-HPP) to tyrosine.”, the claims are patentable over the cited prior art references, alone or in combination.  This is not found persuasive. Microorganisms naturally produce tyrosine via 4-HPP, see paragraph [0006] of Stephanopoulos.  Stephanopoulos discloses a method of enhancing the production of tyrosine in an engineered cell (abstract). Stephanopoulos discloses that tyrosine is produced via conversion of 4-hydroxyphenylpyruvate (4-HPP) to tyrosine [0007]-[0008]).   

Hence the rejection is maintained.

Claims 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smolke (US 2008/0176754 - form PTO-1449), Templeton (US 2008/0102499 – form PTO-1449), and UniProtKB (cited previously on form PTO-892) as applied to claims 15, 17-23, 25-29, and 33-41 above, and further in view of Hartmann (PNAS, Vol. 100, No. 3, pages 862-867. 2003 – form PTO-1449) and Fukuda (Journal of Fermenation and Bioengineering, Vol. 74, No. 2, pages 117-119 (1992) – form PTO-1449).
The combining the teachings of Smolke, Templeton, and UniProtKB disclose a method of producing BIA precursors by culturing an engineered non-plant cell comprising coding sequences encoding ARO4 comprising a feedback inhibition alleviation mutation but does not disclose the specific ARO4 mutant recited in claims 30-31.
Regarding claim 30, Hartmann discloses a feedback inhibition alleviation mutation K229L of ARO4 (page 864).  The ARO4 of Harman is identical to the ARO4 of SEQ ID NO:1 of the instant application (see the sequence alignment below).  Regarding 
Therefore, combining the teachings of Smolke, Stephanopoulos, Templeton, UniProtKB, Hartmann, and Fukuda, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to replace the prior art ARO4 mutants with other known ARO4 mutants, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable.   One of ordinary skill in the art would have had a reasonable expectation of success because Hartmann and Fukuda i ARO4 mutants that are not subject to feedback inhibition by tyrosine in S. cerevisiae and Templeton discloses using ARO4 mutants that are not subject to feedback inhibition by tyrosine in a method of producing tyrosine.
Therefore, the above references render claims 15, 17-23, 25-31, and 33-41 prima facie obvious.
In response to the previous Office Action, Applicant has traversed the above rejection. Applicant should note that the rejection has been amended in light of the amendment of the claims.  
Applicant argues that since claims 30-31 depend from claim 15 and claim 15 has been amended so as to recite, “wherein tyrosine that is produced within the cell is produced via conversion of 4-hydroxyphenylpyruvate (4-HPP) to tyrosine.”, the claims are patentable over the cited prior art references, alone or in combination.  This is not found persuasive.  Microorganisms naturally produce tyrosine via 4-HPP, but at low 
Hence the rejection is maintained.

Claims 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smolke (US 2008/0176754 - form PTO-1449) and Stephanopoulos (US 2007/0065910 – form PTO-892) as applied to claims 15, 17-23, 25-29, and 33-41 above, and further in view of Schmidheini (form PTO-1449).
The combining the teachings of Smolke and Stephanopoulos disclose a method of producing BIA precursors by culturing an engineered non-plant cell comprising coding sequences encoding ARO7 comprising a feedback inhibition alleviation mutation.  
Regarding claim 32, Schmidheini discloses a feedback inhibition alleviation mutation T226I of ARO7 (page 1249).  The ARO7 of Schmidheini is identical to the ARO7 of SEQ ID NO:2 of the instant application (see the sequence alignment below).  
S. cerevisiae and Stephanopoulos discloses using ARO7 mutants that are not subject to feedback inhibition by tyrosine in a method of producing tyrosine.
Therefore, the above references render claims 15, 17-23, 25-29, and 32-41 prima facie obvious.
In response to the previous Office Action, Applicant has traversed the above rejection.  Applicant should note that the rejection has been amended in light of the amendment of the claims.  
Applicant argues that since claim 32 depends from claim 15 and claim 15 has been amended so as to recite, “wherein tyrosine that is produced within the cell is produced via conversion of 4-hydroxyphenylpyruvate (4-HPP) to tyrosine.”, the claims are patentable over the cited prior art references, alone or in combination.  This is not found persuasive. Microorganisms naturally produce tyrosine via 4-HPP, see paragraph [0006] of Stephanopoulos.  Stephanopoulos discloses a method of enhancing the production of tyrosine in an engineered cell (abstract). Stephanopoulos discloses that tyrosine is produced via conversion of 4-hydroxyphenylpyruvate (4-HPP) to tyrosine 
Hence the rejection is maintained.

Conclusion
Claims 15 and 17-41 are pending.
Claims 15 and 17-41 are rejected.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652                                                                                                                                                                                       



Sequence alignment between ARO4 of SEQ ID NO:1 of the instant application (“Qy”) and ARO4 of Hartman (“Db”).

AROG_YEAST
ID   AROG_YEAST              Reviewed;         370 AA.
AC   P32449; D6VQP5;
DT   01-OCT-1993, integrated into UniProtKB/Swiss-Prot.
DT   01-FEB-1994, sequence version 2.
DT   07-OCT-2020, entry version 182.
DE   RecName: Full=Phospho-2-dehydro-3-deoxyheptonate aldolase, tyrosine-inhibited;
DE            EC=2.5.1.54;
DE   AltName: Full=3-deoxy-D-arabino-heptulosonate 7-phosphate synthase;
DE   AltName: Full=DAHP synthase;
DE   AltName: Full=Phospho-2-keto-3-deoxyheptonate aldolase;
GN   Name=ARO4; OrderedLocusNames=YBR249C; ORFNames=YBR1701;
OS   Saccharomyces cerevisiae (strain ATCC 204508 / S288c) (Baker's yeast).
OC   Eukaryota; Fungi; Dikarya; Ascomycota; Saccharomycotina; Saccharomycetes;
OC   Saccharomycetales; Saccharomycetaceae; Saccharomyces.
OX   NCBI_TaxID=559292;
RN   [1]
RP   NUCLEOTIDE SEQUENCE [GENOMIC DNA].
RX   PubMed=1348717; DOI=10.1016/0378-1119(92)90670-k;
RA   Kuenzler M., Paravicini G., Egli C., Irniger S., Braus G.H.;
RT   "Cloning, primary structure and regulation of the ARO4 gene, encoding the
RT   tyrosine-inhibited 3-deoxy-D-arabino-heptulosonate-7-phosphate synthase
RT   from Saccharomyces cerevisiae.";
RL   Gene 113:67-74(1992).
RN   [2]
RP   SEQUENCE REVISION TO 205-207.
RA   Kuenzler M.;
RL   Submitted (NOV-1993) to the EMBL/GenBank/DDBJ databases.
RN   [3]
RP   NUCLEOTIDE SEQUENCE [GENOMIC DNA].
RC   STRAIN=ATCC 204508 / S288c;
RX   PubMed=8256522; DOI=10.1002/yea.320091014;
RA   Doignon F., Biteau N., Aigle M., Crouzet M.;
RT   "The complete sequence of a 6794 bp segment located on the right arm of
RT   chromosome II of Saccharomyces cerevisiae. Finding of a putative dUTPase in
RT   a yeast.";
RL   Yeast 9:1131-1137(1993).
RN   [4]
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=ATCC 204508 / S288c;
RX   PubMed=7813418; DOI=10.1002/j.1460-2075.1994.tb06923.x;
RA   Feldmann H., Aigle M., Aljinovic G., Andre B., Baclet M.C., Barthe C.,
RA   Baur A., Becam A.-M., Biteau N., Boles E., Brandt T., Brendel M.,
RA   Brueckner M., Bussereau F., Christiansen C., Contreras R., Crouzet M.,
RA   Cziepluch C., Demolis N., Delaveau T., Doignon F., Domdey H.,
RA   Duesterhus S., Dubois E., Dujon B., El Bakkoury M., Entian K.-D.,
RA   Feuermann M., Fiers W., Fobo G.M., Fritz C., Gassenhuber J., Glansdorff N.,
RA   Goffeau A., Grivell L.A., de Haan M., Hein C., Herbert C.J.,
RA   Hollenberg C.P., Holmstroem K., Jacq C., Jacquet M., Jauniaux J.-C.,
RA   Jonniaux J.-L., Kallesoee T., Kiesau P., Kirchrath L., Koetter P.,
RA   Korol S., Liebl S., Logghe M., Lohan A.J.E., Louis E.J., Li Z.Y.,
RA   Maat M.J., Mallet L., Mannhaupt G., Messenguy F., Miosga T., Molemans F.,
RA   Mueller S., Nasr F., Obermaier B., Perea J., Pierard A., Piravandi E.,
RA   Pohl F.M., Pohl T.M., Potier S., Proft M., Purnelle B., Ramezani Rad M.,
RA   Rieger M., Rose M., Schaaff-Gerstenschlaeger I., Scherens B.,
RA   Schwarzlose C., Skala J., Slonimski P.P., Smits P.H.M., Souciet J.-L.,
RA   Steensma H.Y., Stucka R., Urrestarazu L.A., van der Aart Q.J.M.,
RA   Van Dyck L., Vassarotti A., Vetter I., Vierendeels F., Vissers S.,
RA   Wagner G., de Wergifosse P., Wolfe K.H., Zagulski M., Zimmermann F.K.,

RT   "Complete DNA sequence of yeast chromosome II.";
RL   EMBO J. 13:5795-5809(1994).
RN   [5]
RP   GENOME REANNOTATION.
RC   STRAIN=ATCC 204508 / S288c;
RX   PubMed=24374639; DOI=10.1534/g3.113.008995;
RA   Engel S.R., Dietrich F.S., Fisk D.G., Binkley G., Balakrishnan R.,
RA   Costanzo M.C., Dwight S.S., Hitz B.C., Karra K., Nash R.S., Weng S.,
RA   Wong E.D., Lloyd P., Skrzypek M.S., Miyasato S.R., Simison M., Cherry J.M.;
RT   "The reference genome sequence of Saccharomyces cerevisiae: Then and now.";
RL   G3 (Bethesda) 4:389-398(2014).
RN   [6]
RP   NUCLEOTIDE SEQUENCE [GENOMIC DNA] OF 352-370.
RX   PubMed=8366040; DOI=10.1128/jb.175.17.5548-5558.1993;
RA   Kuenzler M., Balmelli T., Egli C.M., Paravicini G., Braus G.H.;
RT   "Cloning, primary structure, and regulation of the HIS7 gene encoding a
RT   bifunctional glutamine amidotransferase: cyclase from Saccharomyces
RT   cerevisiae.";
RL   J. Bacteriol. 175:5548-5558(1993).
RN   [7]
RP   LEVEL OF PROTEIN EXPRESSION [LARGE SCALE ANALYSIS].
RX   PubMed=14562106; DOI=10.1038/nature02046;
RA   Ghaemmaghami S., Huh W.-K., Bower K., Howson R.W., Belle A., Dephoure N.,
RA   O'Shea E.K., Weissman J.S.;
RT   "Global analysis of protein expression in yeast.";
RL   Nature 425:737-741(2003).
RN   [8]
RP   IDENTIFICATION BY MASS SPECTROMETRY [LARGE SCALE ANALYSIS].
RX   PubMed=18407956; DOI=10.1074/mcp.m700468-mcp200;
RA   Albuquerque C.P., Smolka M.B., Payne S.H., Bafna V., Eng J., Zhou H.;
RT   "A multidimensional chromatography technology for in-depth phosphoproteome
RT   analysis.";
RL   Mol. Cell. Proteomics 7:1389-1396(2008).
RN   [9]
RP   ACETYLATION [LARGE SCALE ANALYSIS] AT SER-2, CLEAVAGE OF INITIATOR
RP   METHIONINE [LARGE SCALE ANALYSIS], AND IDENTIFICATION BY MASS SPECTROMETRY
RP   [LARGE SCALE ANALYSIS].
RX   PubMed=22814378; DOI=10.1073/pnas.1210303109;
RA   Van Damme P., Lasa M., Polevoda B., Gazquez C., Elosegui-Artola A.,
RA   Kim D.S., De Juan-Pardo E., Demeyer K., Hole K., Larrea E., Timmerman E.,
RA   Prieto J., Arnesen T., Sherman F., Gevaert K., Aldabe R.;
RT   "N-terminal acetylome analyses and functional insights of the N-terminal
RT   acetyltransferase NatB.";
RL   Proc. Natl. Acad. Sci. U.S.A. 109:12449-12454(2012).
RN   [10]
RP   X-RAY CRYSTALLOGRAPHY (1.9 ANGSTROMS) OF 23-369.
RX   PubMed=12540830; DOI=10.1073/pnas.0337566100;
RA   Hartmann M., Schneider T.R., Pfeil A., Heinrich G., Lipscomb W.N.,
RA   Braus G.H.;
RT   "Evolution of feedback-inhibited beta/alpha barrel isoenzymes by gene
RT   duplication and a single mutation.";
RL   Proc. Natl. Acad. Sci. U.S.A. 100:862-867(2003).
CC   -!- FUNCTION: Stereospecific condensation of phosphoenolpyruvate (PEP) and
CC       D-erythrose-4-phosphate (E4P) giving rise to 3-deoxy-D-arabino-
CC       heptulosonate-7-phosphate (DAHP).
CC   -!- CATALYTIC ACTIVITY:
CC       Reaction=D-erythrose 4-phosphate + H2O + phosphoenolpyruvate = 7-
CC         phospho-2-dehydro-3-deoxy-D-arabino-heptonate + phosphate;
CC         Xref=Rhea:RHEA:14717, ChEBI:CHEBI:15377, ChEBI:CHEBI:16897,
CC         ChEBI:CHEBI:43474, ChEBI:CHEBI:58394, ChEBI:CHEBI:58702; EC=2.5.1.54;
CC   -!- ACTIVITY REGULATION: Inhibited by tyrosine.
CC   -!- PATHWAY: Metabolic intermediate biosynthesis; chorismate biosynthesis;

CC       1/7.
CC   -!- INDUCTION: By amino acid starvation.
CC   -!- MISCELLANEOUS: Present with 26300 molecules/cell in log phase SD
CC       medium. {ECO:0000269|PubMed:14562106}.
CC   -!- SIMILARITY: Belongs to the class-I DAHP synthase family. {ECO:0000305}.
DR   EMBL; X61107; CAA43419.1; -; Genomic_DNA.
DR   EMBL; L20296; AAA65607.1; -; Genomic_DNA.
DR   EMBL; Z36118; CAA85212.1; -; Genomic_DNA.
DR   EMBL; BK006936; DAA07365.1; -; Genomic_DNA.
DR   PIR; S38185; S38185.
DR   RefSeq; NP_009808.1; NM_001178597.1.
DR   PDB; 1HFB; X-ray; 1.90 A; A/B/C/D/E/F/G/H=1-370.
DR   PDB; 1OAB; X-ray; 1.90 A; A/B=1-370.
DR   PDB; 1OF6; X-ray; 2.10 A; A/B/C/D/E/F/G/H=1-370.
DR   PDB; 1OF8; X-ray; 1.50 A; A/B=1-370.
DR   PDB; 1OFA; X-ray; 2.01 A; A/B=1-370.
DR   PDB; 1OFB; X-ray; 2.00 A; A/B=1-370.
DR   PDB; 1OFO; X-ray; 1.85 A; A/B=1-370.
DR   PDB; 1OFP; X-ray; 2.10 A; A/B/C/D=1-370.
DR   PDB; 1OFQ; X-ray; 2.70 A; A/B/C/D=1-370.
DR   PDB; 1OFR; X-ray; 2.70 A; A/B/C/D/E/F/G/H=1-370.
DR   PDB; 1OG0; X-ray; 2.70 A; A/B/C/D/E/F/G/H=1-370.
DR   PDBsum; 1HFB; -.
DR   PDBsum; 1OAB; -.
DR   PDBsum; 1OF6; -.
DR   PDBsum; 1OF8; -.
DR   PDBsum; 1OFA; -.
DR   PDBsum; 1OFB; -.
DR   PDBsum; 1OFO; -.
DR   PDBsum; 1OFP; -.
DR   PDBsum; 1OFQ; -.
DR   PDBsum; 1OFR; -.
DR   PDBsum; 1OG0; -.
DR   SMR; P32449; -.
DR   BioGRID; 32944; 51.
DR   DIP; DIP-4175N; -.
DR   IntAct; P32449; 9.
DR   MINT; P32449; -.
DR   STRING; 4932.YBR249C; -.
DR   iPTMnet; P32449; -.
DR   MaxQB; P32449; -.
DR   PaxDb; P32449; -.
DR   PRIDE; P32449; -.
DR   EnsemblFungi; YBR249C_mRNA; YBR249C; YBR249C.
DR   GeneID; 852551; -.
DR   KEGG; sce:YBR249C; -.
DR   EuPathDB; FungiDB:YBR249C; -.
DR   SGD; S000000453; ARO4.
DR   eggNOG; ENOG502QPSU; Eukaryota.
DR   GeneTree; ENSGT00940000176767; -.
DR   HOGENOM; CLU_030903_0_1_1; -.
DR   InParanoid; P32449; -.
DR   KO; K01626; -.
DR   OMA; IMMIDCS; -.
DR   BRENDA; 2.5.1.54; 984.
DR   UniPathway; UPA00053; UER00084.
DR   EvolutionaryTrace; P32449; -.
DR   PRO; PR:P32449; -.
DR   Proteomes; UP000002311; Chromosome II.
DR   RNAct; P32449; protein.
DR   GO; GO:0005737; C:cytoplasm; HDA:SGD.
DR   GO; GO:0005634; C:nucleus; HDA:SGD.

DR   GO; GO:0009073; P:aromatic amino acid family biosynthetic process; IBA:GO_Central.
DR   GO; GO:0009423; P:chorismate biosynthetic process; TAS:SGD.
DR   Gene3D; 3.20.20.70; -; 1.
DR   InterPro; IPR013785; Aldolase_TIM.
DR   InterPro; IPR006218; DAHP1/KDSA.
DR   InterPro; IPR006219; DHAP_synth_1.
DR   PANTHER; PTHR21225; PTHR21225; 1.
DR   Pfam; PF00793; DAHP_synth_1; 1.
DR   PIRSF; PIRSF001361; DAHP_synthase; 1.
DR   TIGRFAMs; TIGR00034; aroFGH; 1.
PE   1: Evidence at protein level;
KW   3D-structure; Acetylation; Amino-acid biosynthesis;
KW   Aromatic amino acid biosynthesis; Reference proteome; Stress response;
KW   Transferase.
FT   INIT_MET        1

  Query Match             100.0%;  Score 1899;  DB 1;  Length 370;
  Best Local Similarity   100.0%;  
  Matches  370;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MSESPMFAANGMPKVNQGAEEDVRILGYDPLASPALLQVQIPATPTSLETAKRGRREAID 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MSESPMFAANGMPKVNQGAEEDVRILGYDPLASPALLQVQIPATPTSLETAKRGRREAID 60

Qy         61 IITGKDDRVLVIVGPCSIHDLEAAQEYALRLKKLSDELKGDLSIIMRAYLEKPRTTVGWK 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 IITGKDDRVLVIVGPCSIHDLEAAQEYALRLKKLSDELKGDLSIIMRAYLEKPRTTVGWK 120

Qy        121 GLINDPDVNNTFNINKGLQSARQLFVNLTNIGLPIGSEMLDTISPQYLADLVSFGAIGAR 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GLINDPDVNNTFNINKGLQSARQLFVNLTNIGLPIGSEMLDTISPQYLADLVSFGAIGAR 180

Qy        181 TTESQLHRELASGLSFPVGFKNGTDGTLNVAVDACQAAAHSHHFMGVTKHGVAAITTTKG 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 TTESQLHRELASGLSFPVGFKNGTDGTLNVAVDACQAAAHSHHFMGVTKHGVAAITTTKG 240

Qy        241 NEHCFVILRGGKKGTNYDAKSVAEAKAQLPAGSNGLMIDYSHGNSNKDFRNQPKVNDVVC 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 NEHCFVILRGGKKGTNYDAKSVAEAKAQLPAGSNGLMIDYSHGNSNKDFRNQPKVNDVVC 300

Qy        301 EQIANGENAITGVMIESNINEGNQGIPAEGKAGLKYGVSITDACIGWETTEDVLRKLAAA 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 EQIANGENAITGVMIESNINEGNQGIPAEGKAGLKYGVSITDACIGWETTEDVLRKLAAA 360

Qy        361 VRQRREVNKK 370
              ||||||||||
Db        361 VRQRREVNKK 370
  





Sequence alignment between ARO7 of SEQ ID NO:2 of the instant application (“Qy”) and ARO7 of Schmidheini (“Db”).

CHMU_YEAST
ID   CHMU_YEAST              Reviewed;         256 AA.
AC   P32178; D6W465;
DT   01-OCT-1993, integrated into UniProtKB/Swiss-Prot.
DT   01-OCT-1993, sequence version 1.
DT   07-OCT-2020, entry version 176.
DE   RecName: Full=Chorismate mutase;
DE            Short=CM;
DE            EC=5.4.99.5;
GN   Name=ARO7; Synonyms=OSM2; OrderedLocusNames=YPR060C; ORFNames=YP9499.15C;
OS   Saccharomyces cerevisiae (strain ATCC 204508 / S288c) (Baker's yeast).
OC   Eukaryota; Fungi; Dikarya; Ascomycota; Saccharomycotina; Saccharomycetes;
OC   Saccharomycetales; Saccharomycetaceae; Saccharomyces.
OX   NCBI_TaxID=559292;
RN   [1]
RP   NUCLEOTIDE SEQUENCE [GENOMIC DNA], AND MUTAGENESIS OF THR-226.
RC   STRAIN=ATCC 26109 / X2180;
RX   PubMed=2646272; DOI=10.1128/jb.171.3.1245-1253.1989;
RA   Schmidheini T., Sperisen P., Paravicini G., Huetter R., Braus G.H.;
RT   "A single point mutation results in a constitutively activated and
RT   feedback-resistant chorismate mutase of Saccharomyces cerevisiae.";
RL   J. Bacteriol. 171:1245-1253(1989).
RN   [2]
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=ATCC 204508 / S288c;
RX   PubMed=9169875;
RA   Bussey H., Storms R.K., Ahmed A., Albermann K., Allen E., Ansorge W.,
RA   Araujo R., Aparicio A., Barrell B.G., Badcock K., Benes V., Botstein D.,
RA   Bowman S., Brueckner M., Carpenter J., Cherry J.M., Chung E.,
RA   Churcher C.M., Coster F., Davis K., Davis R.W., Dietrich F.S., Delius H.,
RA   DiPaolo T., Dubois E., Duesterhoeft A., Duncan M., Floeth M., Fortin N.,
RA   Friesen J.D., Fritz C., Goffeau A., Hall J., Hebling U., Heumann K.,
RA   Hilbert H., Hillier L.W., Hunicke-Smith S., Hyman R.W., Johnston M.,
RA   Kalman S., Kleine K., Komp C., Kurdi O., Lashkari D., Lew H., Lin A.,
RA   Lin D., Louis E.J., Marathe R., Messenguy F., Mewes H.-W., Mirtipati S.,
RA   Moestl D., Mueller-Auer S., Namath A., Nentwich U., Oefner P., Pearson D.,
RA   Petel F.X., Pohl T.M., Purnelle B., Rajandream M.A., Rechmann S.,
RA   Rieger M., Riles L., Roberts D., Schaefer M., Scharfe M., Scherens B.,
RA   Schramm S., Schroeder M., Sdicu A.-M., Tettelin H., Urrestarazu L.A.,
RA   Ushinsky S., Vierendeels F., Vissers S., Voss H., Walsh S.V., Wambutt R.,
RA   Wang Y., Wedler E., Wedler H., Winnett E., Zhong W.-W., Zollner A.,
RA   Vo D.H., Hani J.;
RT   "The nucleotide sequence of Saccharomyces cerevisiae chromosome XVI.";
RL   Nature 387:103-105(1997).
RN   [3]
RP   GENOME REANNOTATION.
RC   STRAIN=ATCC 204508 / S288c;
RX   PubMed=24374639; DOI=10.1534/g3.113.008995;
RA   Engel S.R., Dietrich F.S., Fisk D.G., Binkley G., Balakrishnan R.,
RA   Costanzo M.C., Dwight S.S., Hitz B.C., Karra K., Nash R.S., Weng S.,
RA   Wong E.D., Lloyd P., Skrzypek M.S., Miyasato S.R., Simison M., Cherry J.M.;
RT   "The reference genome sequence of Saccharomyces cerevisiae: Then and now.";
RL   G3 (Bethesda) 4:389-398(2014).
RN   [4]
RP   NUCLEOTIDE SEQUENCE [GENOMIC DNA].
RC   STRAIN=ATCC 204508 / S288c;
RX   PubMed=17322287; DOI=10.1101/gr.6037607;
RA   Hu Y., Rolfs A., Bhullar B., Murthy T.V.S., Zhu C., Berger M.F.,
RA   Camargo A.A., Kelley F., McCarron S., Jepson D., Richardson A., Raphael J.,

RA   Simpson A.J.G., Bulyk M.L., Harlow E., Marsischky G., Kolodner R.D.,
RA   LaBaer J.;
RT   "Approaching a complete repository of sequence-verified protein-encoding
RT   clones for Saccharomyces cerevisiae.";
RL   Genome Res. 17:536-543(2007).
RN   [5]
RP   IDENTIFICATION BY MASS SPECTROMETRY [LARGE SCALE ANALYSIS].
RX   PubMed=22814378; DOI=10.1073/pnas.1210303109;
RA   Van Damme P., Lasa M., Polevoda B., Gazquez C., Elosegui-Artola A.,
RA   Kim D.S., De Juan-Pardo E., Demeyer K., Hole K., Larrea E., Timmerman E.,
RA   Prieto J., Arnesen T., Sherman F., Gevaert K., Aldabe R.;
RT   "N-terminal acetylome analyses and functional insights of the N-terminal
RT   acetyltransferase NatB.";
RL   Proc. Natl. Acad. Sci. U.S.A. 109:12449-12454(2012).
RN   [6]
RP   X-RAY CRYSTALLOGRAPHY (2.2 ANGSTROMS).
RX   PubMed=7971967; DOI=10.1073/pnas.91.23.10814;
RA   Xue Y., Lipscomb W.N., Graf R., Schnappauf G., Braus G.;
RT   "The crystal structure of allosteric chorismate mutase at 2.2-A
RT   resolution.";
RL   Proc. Natl. Acad. Sci. U.S.A. 91:10814-10818(1994).
RN   [7]
RP   X-RAY CRYSTALLOGRAPHY (2.8 ANGSTROMS).
RX   PubMed=8622937; DOI=10.1073/pnas.93.8.3330;
RA   Straeter N., Haakansson K., Schnappauf G., Braus G., Lipscomb W.N.;
RT   "Crystal structure of the T state of allosteric yeast chorismate mutase and
RT   comparison with the R state.";
RL   Proc. Natl. Acad. Sci. U.S.A. 93:3330-3334(1996).
RN   [8]
RP   X-RAY CRYSTALLOGRAPHY (2.0 ANGSTROMS).
RX   PubMed=9384560; DOI=10.1016/s0969-2126(97)00294-3;
RA   Straeter N., Schnappauf G., Braus G., Lipscomb W.N.;
RT   "Mechanisms of catalysis and allosteric regulation of yeast chorismate
RT   mutase from crystal structures.";
RL   Structure 5:1437-1452(1997).
CC   -!- CATALYTIC ACTIVITY:
CC       Reaction=chorismate = prephenate; Xref=Rhea:RHEA:13897,
CC         ChEBI:CHEBI:29748, ChEBI:CHEBI:29934; EC=5.4.99.5;
CC   -!- ACTIVITY REGULATION: Needs tryptophan for activation and tyrosine is a
CC       strong inhibitor. Allosterically regulated.
CC   -!- PATHWAY: Metabolic intermediate biosynthesis; prephenate biosynthesis;
CC       prephenate from chorismate: step 1/1.
CC   -!- SUBUNIT: Homodimer.
DR   EMBL; M24517; AAB59309.1; -; Genomic_DNA.
DR   EMBL; Z49219; CAA89177.1; -; Genomic_DNA.
DR   EMBL; Z71255; CAA95004.1; -; Genomic_DNA.
DR   EMBL; AY693179; AAT93198.1; -; Genomic_DNA.
DR   EMBL; BK006949; DAA11481.1; -; Genomic_DNA.
DR   PIR; A45921; A45921.
DR   RefSeq; NP_015385.1; NM_001184157.1.
DR   PDB; 1CSM; X-ray; 2.20 A; A/B=1-256.
DR   PDB; 2CSM; X-ray; 2.80 A; A=1-256.
DR   PDB; 3CSM; X-ray; 3.00 A; A/B=1-256.
DR   PDB; 4CSM; X-ray; 2.80 A; A/B=1-256.
DR   PDB; 5CSM; X-ray; 2.00 A; A=1-256.
DR   PDBsum; 1CSM; -.
DR   PDBsum; 2CSM; -.
DR   PDBsum; 3CSM; -.
DR   PDBsum; 4CSM; -.
DR   PDBsum; 5CSM; -.
DR   SMR; P32178; -.
DR   BioGRID; 36233; 258.

DR   STRING; 4932.YPR060C; -.
DR   MaxQB; P32178; -.
DR   PaxDb; P32178; -.
DR   PRIDE; P32178; -.
DR   EnsemblFungi; YPR060C_mRNA; YPR060C; YPR060C.
DR   GeneID; 856173; -.
DR   KEGG; sce:YPR060C; -.
DR   EuPathDB; FungiDB:YPR060C; -.
DR   SGD; S000006264; ARO7.
DR   eggNOG; KOG0795; Eukaryota.
DR   HOGENOM; CLU_057757_0_0_1; -.
DR   InParanoid; P32178; -.
DR   KO; K01850; -.
DR   OMA; YMLRETE; -.
DR   BRENDA; 5.4.99.5; 984.
DR   UniPathway; UPA00120; UER00203.
DR   EvolutionaryTrace; P32178; -.
DR   PRO; PR:P32178; -.
DR   Proteomes; UP000002311; Chromosome XVI.
DR   RNAct; P32178; protein.
DR   GO; GO:0005737; C:cytoplasm; HDA:SGD.
DR   GO; GO:0005634; C:nucleus; HDA:SGD.
DR   GO; GO:0004106; F:chorismate mutase activity; IDA:SGD.
DR   GO; GO:0009073; P:aromatic amino acid family biosynthetic process; IBA:GO_Central.
DR   GO; GO:0046417; P:chorismate metabolic process; IEA:InterPro.
DR   GO; GO:0009094; P:L-phenylalanine biosynthetic process; IMP:SGD.
DR   GO; GO:0006571; P:tyrosine biosynthetic process; IMP:SGD.
DR   Gene3D; 1.10.590.10; -; 1.
DR   InterPro; IPR036263; Chorismate_II_sf.
DR   InterPro; IPR008238; Chorismate_mutase_AroQ_euk.
DR   InterPro; IPR037039; CM_AroQ_sf_eucaryotic.
DR   PANTHER; PTHR21145; PTHR21145; 1.
DR   PIRSF; PIRSF017318; Chor_mut_AroQ_eu; 1.
DR   SUPFAM; SSF48600; SSF48600; 1.
DR   TIGRFAMs; TIGR01802; CM_pl-yst; 1.
DR   PROSITE; PS51169; CHORISMATE_MUT_3; 1.
PE   1: Evidence at protein level;
KW   3D-structure; Allosteric enzyme; Amino-acid biosynthesis;
KW   Aromatic amino acid biosynthesis; Isomerase; Reference proteome.
FT   CHAIN           1..256
FT                   /note="Chorismate mutase"
FT                   /id="PRO_0000119204"
FT   DOMAIN          3..255
FT                   /note="Chorismate mutase"
FT                   /evidence="ECO:0000255|PROSITE-ProRule:PRU00516"
FT   MUTAGEN         226
FT                   /note="T->I: Constitutively activated and feedback-
FT                   resistant."
FT                   /evidence="ECO:0000269|PubMed:2646272"
FT   HELIX           6..9
FT                   /evidence="ECO:0000244|PDB:5CSM"
FT   HELIX           12..34
FT                   /evidence="ECO:0000244|PDB:5CSM"
FT   HELIX           40..42
FT                   /evidence="ECO:0000244|PDB:5CSM"
FT   STRAND          48..50
FT                   /evidence="ECO:0000244|PDB:1CSM"
FT   HELIX           59..73
FT                   /evidence="ECO:0000244|PDB:5CSM"
FT   HELIX           76..78
FT                   /evidence="ECO:0000244|PDB:5CSM"

FT                   /evidence="ECO:0000244|PDB:5CSM"
FT   HELIX           108..110
FT                   /evidence="ECO:0000244|PDB:5CSM"
FT   HELIX           114..124
FT                   /evidence="ECO:0000244|PDB:5CSM"
FT   HELIX           126..129
FT                   /evidence="ECO:0000244|PDB:5CSM"
FT   STRAND          130..134
FT                   /evidence="ECO:0000244|PDB:5CSM"
FT   HELIX           137..139
FT                   /evidence="ECO:0000244|PDB:2CSM"
FT   HELIX           140..159
FT                   /evidence="ECO:0000244|PDB:5CSM"
FT   HELIX           161..170
FT                   /evidence="ECO:0000244|PDB:5CSM"
FT   HELIX           173..181

  Query Match             100.0%;  Score 1317;  DB 1;  Length 256;
  Best Local Similarity   100.0%;  
  Matches  256;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MDFTKPETVLNLQNIRDELVRMEDSIIFKFIERSHFATCPSVYEANHPGLEIPNFKGSFL 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MDFTKPETVLNLQNIRDELVRMEDSIIFKFIERSHFATCPSVYEANHPGLEIPNFKGSFL 60

Qy         61 DWALSNLEIAHSRIRRFESPDETPFFPDKIQKSFLPSINYPQILAPYAPEVNYNDKIKKV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 DWALSNLEIAHSRIRRFESPDETPFFPDKIQKSFLPSINYPQILAPYAPEVNYNDKIKKV 120

Qy        121 YIEKIIPLISKRDGDDKNNFGSVATRDIECLQSLSRRIHFGKFVAEAKFQSDIPLYTKLI 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 YIEKIIPLISKRDGDDKNNFGSVATRDIECLQSLSRRIHFGKFVAEAKFQSDIPLYTKLI 180

Qy        181 KSKDVEGIMKNITNSAVEEKILERLTKKAEVYGVDPTNESGERRITPEYLVKIYKEIVIP 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 KSKDVEGIMKNITNSAVEEKILERLTKKAEVYGVDPTNESGERRITPEYLVKIYKEIVIP 240

Qy        241 ITKEVEVEYLLRRLEE 256
              ||||||||||||||||
Db        241 ITKEVEVEYLLRRLEE 256